[logo50.jpg]

--------------------------------------------------------------------------------

22122 20th Ave. SE, Suite 161
Bothell, WA 98021
Telephone 425.424.3324
 
Dear Chris:
 
It has been a pleasure meeting you over the last few weeks. The Board is
extremely impressed with your qualifications and enthusiasm, and are confident
that you will be a great addition to our growing team. Accordingly, we are
pleased to offer you a full-time employment position with Neah Power. This
letter serves as our formal offer, combined with the employee non-disclosure and
intellectual property assignment letter, which together specify the terms and
conditions of you employment with Neah power, and when signed/accepted by you,
shall serve as your binding employment agreement. Your employment, as with all
employees at Neah Power, is on an "at-will" basis, meaning that either you or
Neah Power can terminate the relationship at any time with or without Cause (as
defined below) or notice. Any statements to the contrary are not authorized and
may not be relied upon.
 
We offer you the position of Chief Operating Officer of Neah Power Systems, Inc.
reporting to me, President and CEO, with an office located in Bothell,
Washington, and an effective start date of September 15, 2007. Your annual base
salary will be two hundred and twenty-five thousand dollars ($225,000,00). In
the event you are terminated for any reason other than for Cause or the winding
down of Neah's operations, you will receive six (6) months severance pay based
on your then-rnrreut Ilse salary. In the event of a Change in Control
Transaction (as defined below) and you are not offered a similar role/position
at a similar compensation, you will receive a lump-sum severance payment equal
to six (6) months of your then-current base salary. In order for you to receive
your severance payment you will need to release any claims that you may have
against Neah Power, its successor, and their respective officers, directors and
employees. You will also be eligible to receive two million two hundred fifty
thousand (2,250,000) stock options pursuant to the attached Stock Option
Agreement, which options are subject to (a) the terms of Neah Power's Stock
Option Plan, as modified from time to time, and (b) approval by the plan
administrator and the Board of Directors. In the event of a sale of the company
or a change of control (defined as sale or merger of the company) these options
shall immediately vest.
 
Bonus: In addition to the base compensation, you shall be entitled to receive a
bonus equal to 50% of your base compensation upon completion of the following
milestones;
1) Completion of the 45 watt prototype in approximate form factor of Ba 5590
with
2) Establishment of a manufacturing partner



--------------------------------------------------------------------------------




[logo50.jpg]

--------------------------------------------------------------------------------

22122 20th Ave. SE, Suite 161
Bothell, WA 98021
Telephone 425.424.3324
 
3) Completion of ONR contracts
4) Establishment of material strategic OEM/Military relationships acceptable to
the Board.
5) The company successfully raising a minimum additional 5 million dollars
 
For purposes of this offer, "Cause" means: fraud, misappropriation or
embezzlement on the part of you; your dishonest or fraudulent conduct; the
indictment of you for a felony; or your willful misconduct or gross neglect of
duties, including your refusal to comply in any material respect with the legal
directives of Neah Power (or its successor), its executive management or the
Board of Directors.
 
For purposes of this offer "Change in Control Transaction" shall mean a sale,
conveyance, or other disposal of all or substantially all of Neah Power's
property or business, a merger into or consolidation of Neah Power with or into
any other corporation (other than wholly owned subsidiary corporation) or any
other transaction or series of related transactions in which more than fifty
percent (50%) of the voting power of Neah Power is disposed of.
 
Your base salary includes pay for eight recognized holidays; namely, Memorial
Day, Independence Day, Labor Day, Thanksgiving Day, Day after Thanksgiving,
Christmas Eve Day, Christmas Day, and New Year's Day. Paid Time Off ("PTO"), or
combined vacation and sick leave, will accrue at a rate of 6.15 hours per pay
period, which amount is equal to 160.0 hours of PTO accrued per year; where only
25% of PTO can be carried over to another year and then must be used by June
30th of that new year. We would like you to note, however, that upon termination
of your employment with us, with or without Cause, only 25% of your accrued (but
unpaid) PTO will be paid to you.
 
You will of course be eligible to participate in Neah Power's healthcare plan
available to employees similarly situated while Neah Power employs you. Neah
Power's plan currently consists of Regence Blue Shield for Medical, Delta
Dental, and Vision Service Plan for Vision.
 
By signing below you acknowledge that you are not relying on any promises that
are not set out in this offer letter (including the attached stock option
agreement) and the employee non-disclosure and intellectual property assignment
letter in deciding whether to accept our offer of employment. This letter and
the terms of your employment are governed by the internal laws of the State of
Washington, without giving effect to the principles of conflicts of law thereof.
The parties agree that in the even of any dispute arising between Neah Power and
you in connection with this employment agreement, such disputes shall be finally
settled by arbitration to be conducted in the county and state of the principal
office of Neah Power at the time of the dispute in accordance with the
 

--------------------------------------------------------------------------------


 
[logo50.jpg]

--------------------------------------------------------------------------------

22122 20th Ave. SE, Suite 161
Bothell, WA 98021
Telephone 425.424.3324
 
rules of the American Arbitration Association (“AAA”) applying the laws of
Washington. Disputes shall not be resolved in any other form or venue.
 
Again, we are confident that with your enthusiasm and outstanding
qualifications you will not only excel at your position, but also will also
significantly contribute to the realization of our vision. If you have any
questions whatsoever regarding any terms or conditions of your employment with
us, please contact me directly so that I can address them. We look forward to
having you become a member of our team, and we extend our best wishes for your
success!
 
Sincerely yours,
 
Paul Abramowitz
President and CEO
Neah Power Systems, Inc.
 
I hereby acknowledge that I have carefully read this letter and agree to abide
by its terms and conditions in consideration of my employment with Neah Power
Systems, Inc.
 
 
                                                         
 
 
                                                         
 
 
 

--------------------------------------------------------------------------------


 